USCA11 Case: 20-12667     Date Filed: 01/12/2022   Page: 1 of 20




                                                   [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12667
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TIMOTHY J. SMITH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:19-cr-00032-MCR-1
                   ____________________
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 2 of 20




2                      Opinion of the Court                 20-12667

Before WILLIAM PRYOR, Chief Judge, GRANT, and HULL, Circuit
Judges.
WILLIAM PRYOR, Chief Judge:
        This appeal concerns whether an accused can be tried in a
venue where he did not commit any of the conduct elements of the
charged crime. Timothy Smith is a software engineer and avid an-
gler who obtained the coordinates of artificial fishing reefs in the
Gulf of Mexico from a website owned by StrikeLines, a business
that sells those coordinates. Smith remained in Mobile, Alabama,
during the relevant events, but he was tried in the Northern Dis-
trict of Florida, where StrikeLines’s office is located. The jury con-
victed Smith of two counts—one count of theft of trade secrets and
one count of extortion—and the district court enhanced his sen-
tence. We vacate Smith’s conviction for theft of trade secrets and
related sentencing enhancements for lack of venue, affirm the ex-
tortion conviction and related sentencing enhancements, and re-
mand for resentencing.
                        I. BACKGROUND
       Tristan Harper and Travis Griggs own a business called
StrikeLines. StrikeLines sells the coordinates of artificial reefs
placed in various locations in the Gulf of Mexico by commercial
and recreational fishermen. The reefs create attractive fishing loca-
tions, the coordinates of which are usually not shared to prevent
overfishing. StrikeLines has its office in Pensacola, but the servers
where its website and data are hosted are in Orlando.
USCA11 Case: 20-12667        Date Filed: 01/12/2022      Page: 3 of 20




20-12667                Opinion of the Court                         3

        StrikeLines obtains artificial-reef coordinates in two ways.
First, StrikeLines harvests data from public records. About a quar-
ter of the coordinates on StrikeLines’s website come from public
records, but Strikelines does not sell these coordinates. It offers the
coordinates from public sources on its website for free. Second,
StrikeLines obtains the coordinates for private reefs by launching
boats equipped with sonar equipment from its base in Pensacola to
trowel through the Gulf of Mexico and discover the reef locations.
After processing the raw data collected by sonar, StrikeLines offers
the private reef coordinates on its website, where each coordinate
is sold only once, for between $190 and $199.
       The defendant in this case, Timothy Smith, is a software en-
gineer who lives in Mobile, Alabama. He fishes from 1,200 to 1,500
hours a year. He was prompted by a friend who is also an avid fish-
erman to look into StrikeLines, and he first visited the website in
2018.
       When Smith visited the StrikeLines website, he used a web
application called Fiddler, which allowed him to see the coordi-
nates of private artificial reefs. Smith later accessed the coordinate
data again after additional security measures had been installed.
       Smith noticed a photograph of someone he knew on the
StrikeLines website and contacted that acquaintance with the goal
of being put into contact with the owners of StrikeLines. Smith suc-
ceeded, and a series of conversations between Smith and the own-
ers of StrikeLines followed. Smith confirmed by telephone that he
obtained the private reef coordinates that StrikeLines sells on its
USCA11 Case: 20-12667          Date Filed: 01/12/2022        Page: 4 of 20




4                        Opinion of the Court                    20-12667

website. Smith sent photographs of the data that he obtained to the
owners of StrikeLines to confirm that he had accessed the reef co-
ordinates. Smith refused to tell the owners of StrikeLines how he
accessed the data.
      After learning that someone had access to their business
data, Griggs and Harper contacted their web developer, Ralph
Haynes. Haynes has a degree in computer science and has worked
in web development for more than ten years, but he had never seen
anyone access data in the way depicted in the screenshots from
Smith. And in response to Griggs and Harper sharing what Smith
had sent them, Haynes added extra layers of security to the Strike-
Lines website.
       Shortly after Haynes upgraded StrikeLines’s security, sev-
eral customers of StrikeLines informed the owners that Smith had
posted on Facebook that he possessed all of StrikeLines’s coordi-
nates. In one post, Smith said that he “would like to give anyone
who has paid to have [artificial reefs put out the opportunity] to
look and see what reefs [StrikeLines] has for sale or has sold in the
past” and that “[s]everal of [his] friends [had] dozens . . . of [artificial
reef locations that were] for sale or [that had] been sold by [Strike-
Lines].” And he told viewers of the post to “direct message” him.
This post was on Smith’s personal page, and similar posts were in
a couple of group pages for people interested in fishing.
        Smith’s posts and the customer complaints about them
prompted Griggs to ask Smith by text message whether he could
still access the data after Haynes upgraded the security. Smith
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 5 of 20




20-12667               Opinion of the Court                         5

responded that he could still access the data. But Smith refused to
tell Griggs how he could do so and said that what Haynes had done
with the security was “enough to deter 99.9 percent of users.”
Smith then sent another picture of the artificial reef coordinates
and internal data he accessed.
       After communications about how the Facebook posts were
“creating a lot of trouble” by “causing actual harm to [Strikelines’s]
reputation” and the owners’ “livelihood,” Smith told Griggs, “How
about this, I’ll delete the post, won’t ever say anything else about
it, even to those that have contacted me. I need help with one
thing, though.” Griggs replied, “What’s that?” Smith said, “I need
deep grouper numbers, div[e]able, 160 to 210. I’ll also help you fix
your problem free of charge. But me fixing your problem has to
remain strictly between me and you, and I mean strictly.” Griggs
responded that if Smith deleted his Facebook posts that they might
be able to talk about Smith’s proposition. And Smith said, “I’ll de-
lete the post in good faith, but I’m not sure I’m really interested in
side [coding] projects. I’m really just interested in deep grouper
spots. I mean, I’ll listen to what you’ve got, though. We have a
deal?” Griggs and Smith exchanged more texts about the type of
grouper spots that Smith wanted, and Griggs retired from the ex-
change for dinner.
      The next day, communications broke down, apparently be-
cause Griggs did not provide Smith with deep grouper coordinates.
And because he did not receive the deep grouper numbers, Smith
told Griggs that the “[p]osts are going back up.” Griggs attempted
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 6 of 20




6                      Opinion of the Court                 20-12667

to contact Smith again, but after it became clear that Smith would
not cooperate, Griggs and Harper contacted law enforcement.
       Officers executed a search warrant for Smith’s home based
on the StrikeLines website access logs evidencing that he had ac-
cessed the website over 4,500 times and Facebook records estab-
lishing that he sent pictures of the coordinates to his friends on Fa-
cebook Messenger. During the search, agents seized Smith’s elec-
tronic equipment. And agents found StrikeLines’s coordinates and
other customer and sales data on Smith’s devices.
        During the search, an agent conducted an interview with
Smith after advising him of his rights to remain silent and to coun-
sel. See Miranda v. Arizona, 384 U.S. 436, 444 (1966). The agent
testified that Smith said that he thought he knew “StrikeLines” was
the reason why the agents were searching his home. Smith admit-
ted that “he wrote a ten-line code to decrypt the information” from
the StrikeLines website. Smith also admitted to the agent that he
disagreed with StrikeLines’s business, accessed the website after
StrikeLines had its security upgraded, wrote the Facebook posts,
sent the relevant messages, shared StrikeLines’s coordinates, and
“infiltrate[d]” the StrikeLines website.
       A federal grand jury indicted Smith on three counts in the
Northern District of Florida. The first count was a violation of the
Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(2)(C),
(c)(2)(B)(iii), for knowingly and intentionally accessing a computer
without authorization and for obtaining information with a value
exceeding $5,000 from a protected computer. The second count
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 7 of 20




20-12667               Opinion of the Court                         7

was for theft of trade secrets. See id. § 1832(a)(1). The third count
was for transmitting a threat through interstate commerce with in-
tent to extort a thing of value. See id. § 875(d).
        Before trial, Smith moved to dismiss all counts for lack of
venue. In that motion, Smith stated that he was a resident of Mo-
bile, which is in the Southern District of Alabama, and resided there
during all the events relevant to the indictment. And he explained
that, although StrikeLines was headquartered in Pensacola, which
is in the Northern District of Florida, its servers, where the coordi-
nate data was stored, were in Orlando, which is in the Middle Dis-
trict of Florida. He argued that venue was improper in the North-
ern District of Florida for the first two counts because all the pro-
hibited conduct occurred in the Southern District of Alabama and
the data that was accessed and obtained was in the Middle District
of Florida. Smith also argued that “[b]ecause venue is not proper in
the Northern District of Florida as to Counts One and Two, it
would not be proper venue for Count Three.”
        The United States responded that the motion was prema-
ture. In the alternative, the government raised the possibility that
the effects of the crime on the victims in the Northern District of
Florida were relevant for venue purposes. And the government
suggested that the “substantial contacts” test for venue adopted by
some courts would be enough to provide venue in this case. The
district court agreed with the government that the motion was
premature and denied it without prejudice.
USCA11 Case: 20-12667       Date Filed: 01/12/2022    Page: 8 of 20




8                      Opinion of the Court               20-12667

      The defense renewed its motion challenging venue at trial
and challenged the sufficiency of the evidence. Smith argued that
venue was improper as to the first two counts because there was
no evidence that any essential conduct element occurred in the
Northern District of Florida. And Smith argued that the evidence
was insufficient to support a conviction on all counts.
       The government responded by arguing that the evidence
was sufficient on all counts and that venue was proper. The gov-
ernment argued that venue was proper on counts one and two be-
cause the stolen data was produced in the Northern District of Flor-
ida and later transmitted to Orlando, so the government asserted
that the data was actually obtained by Smith from Pensacola. The
government also argued that the effects on StrikeLines in Pen-
sacola were relevant to venue for the purposes of count two.
       The district court denied Smith’s motion as to count three,
the extortion count, but reserved a ruling on the other two counts.
The district court submitted the case to the jury with instructions
that the government bore the burden of proving venue by a pre-
ponderance of evidence. The jury returned a verdict of not guilty
as to count one and guilty as to counts two and three.
      The district court ordered supplemental briefing on the issue
of venue for the second count. The parties renewed their argu-
ments about venue, and Smith renewed his argument that venue
was improper as to count three because it was improper as to count
two.
USCA11 Case: 20-12667         Date Filed: 01/12/2022      Page: 9 of 20




20-12667                Opinion of the Court                           9

        The district court denied the defense’s motion on the
ground that “the essential conduct of theft or misappropriation is
necessarily defined in terms of its effects, i.e., the owner’s loss of
the trade secret,” and “venue is proper . . . where the owner . . .
feels the loss of its trade secret.” The district court also rejected the
argument that improper venue on count two rendered venue im-
proper on count three. Smith filed a post-judgment motion for ac-
quittal on sufficiency of evidence grounds, and the district court
also denied that motion.
       In a presentence investigation report, a probation officer
grouped the offenses and determined the base offense level was six.
The officer recommended a six-level enhancement for use of so-
phisticated means. And the officer calculated an offense level of 12
and a guideline range of 10 to 16 months.
        Both parties objected to the report. The government argued
for a twelve-level enhancement for the amount of loss, a two-level
enhancement for use of special skill, and a two-level enhancement
for obstruction of justice based on Smith’s materially false testi-
mony. Smith objected to the loss calculation, the sophisticated-
means enhancement, the special-skill enhancement, and the ab-
sence of a two-level reduction for acceptance of responsibility. The
probation officer issued a new report that added a recommenda-
tion of a two-level enhancement for use of a special skill. The of-
ficer then calculated an offense level of 14 and a guideline range of
15 to 21 months.
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 10 of 20




10                      Opinion of the Court                 20-12667

       The district court sustained some of the government’s ob-
jections and overruled all of Smith’s objections. The district court
calculated StrikeLines’s loss differently from the probation officer
or either of the parties and determined that the loss resulted in an
eight-level increase. The district court agreed with the government
that Smith’s testimony that his exchanges with the owners of
StrikeLines were “negotiations” and were intended to “help” the
owners of the website was materially false because the exchanges
amounted to extortion, and it applied an enhancement for obstruc-
tion of justice because the testimony was materially false. The dis-
trict court also overruled Smith’s objection to the lack of an ac-
ceptance of responsibility reduction. Finally, the district court over-
ruled Smith’s objections to the sophisticated means and special skill
enhancements, on the grounds that the code Smith wrote to obtain
the coordinates was sophisticated and that he used special skills as
a software engineer, and it rejected an argument that applying both
was “double counting.” The final offense level was 20 with a guide-
line range of 33 to 41 months. The district court departed down-
ward and imposed a sentence of 18 months and one year of super-
vised release.
                  II. STANDARDS OF REVIEW
       We review de novo a determination that the government
established venue by a preponderance of the evidence. United
States v. Bradley, 644 F.3d 1213, 1251 (11th Cir. 2011). We view
evidence related to venue in the light most favorable to the gov-
ernment and make all reasonable inferences and credibility
USCA11 Case: 20-12667       Date Filed: 01/12/2022    Page: 11 of 20




20-12667               Opinion of the Court                       11

determinations in favor of the verdict the jury returned. Id. We also
review challenges to the sufficiency of evidence de novo, view the
evidence in the light most favorable to the government, and draw
all reasonable inferences and credibility determinations in favor or
the verdict. United States v. Wilson, 788 F.3d 1298, 1308 (11th Cir.
2015). A jury’s verdict cannot be overturned for insufficient evi-
dence unless there is no reasonable construction of the evidence
that could support a guilty verdict. Id. We review the district
court’s findings of fact at sentencing for clear error, but we review
applications of the Sentencing Guidelines to those facts de novo.
United States v. Bradberry, 466 F.3d 1249, 1253 (11th Cir. 2006).
Denials of a sentencing reduction for acceptance of responsibility—
findings entitled to “great deference”—are reviewed for clear error.
United States v. Knight, 562 F.3d 1314, 1322 (11th Cir. 2009) (inter-
nal quotation marks omitted).
                         III. DISCUSSION
       We divide our discussion in three parts. First, we discuss
why venue was improper for the theft-of-trade-secrets count and
why that count must be vacated, and we explain that improper
venue for that count does not require vacatur of the conviction for
extortion. Second, we explain that there was sufficient evidence for
a conviction on the extortion count. Third, we address the sentenc-
ing issues.
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 12 of 20




12                      Opinion of the Court                 20-12667

  A. Venue Was Improper for the Theft-of-Trade-Secrets Count,
             But Proper for the Extortion Count
        “The Constitution, the Sixth Amendment, and Rule 18 of
the Federal Rules of Criminal Procedure guarantee defendants the
right to be tried in the district in which the crime was committed.”
United States v. Little, 864 F.3d 1283, 1287 (11th Cir. 2017) (internal
quotation marks omitted); see also U.S. CONST. art. III, § 2, cl.3; id.
amend. VI; FED. R. CRIM. P. 18. Venue must be proved by a prepon-
derance of the evidence. Little, 864 F.3d at 1287. Venue is proper
at the locus delicti, which is determined by “the nature of the crime
alleged and the location of the act or acts constituting it.” United
States v. Rodriguez-Moreno, 526 U.S. 275, 279 (1999) (internal quo-
tation marks omitted); accord United States v. Cabrales, 524 U.S. 1,
6–7 (1998). “In performing this inquiry, a court must initially iden-
tify the conduct constituting the offense (the nature of the crime)
and then discern the location of the commission of the criminal
acts.” Rodriguez-Moreno, 526 U.S. at 279.
       Based on United States v. Rodriguez-Moreno, we perform a
two-step venue inquiry. Id. First, we identify the essential conduct
elements of the theft-of-trade-secrets count. See United States v.
Bowens, 224 F.3d 302, 311 (4th Cir. 2000). Then, we “discern the
location of the commission” of the essential conduct elements,
which are the only relevant elements for venue, and determine
whether the location of their commission is the same as the loca-
tion of the trial. See Rodriguez-Moreno, 526 U.S. at 279. Here, they
are not.
USCA11 Case: 20-12667        Date Filed: 01/12/2022      Page: 13 of 20




20-12667                Opinion of the Court                         13

        Theft of trade secrets consists of five elements: first, the de-
fendant must intend to convert proprietary information to the eco-
nomic benefit of anyone other than the owner; second, the propri-
etary information must be a trade secret; third, the defendant must
knowingly steal, take without authorization, or obtain by fraud or
deception trade secret information; fourth, the defendant must in-
tend or know that the offense would injure the owner of the trade
secret; and finally, the trade secret must be related to a product that
is in interstate or foreign commerce. See 18 U.S.C. § 1832(a). The
first and fourth elements are mens rea elements irrelevant to
venue. See Rodriguez-Moreno, 526 U.S. at 279. The second and fi-
nal elements are not elements of the defendant’s conduct. See id.
at 280 n.4. The essential conduct element of the crime is that the
defendant must steal, take without authorization, or obtain by
fraud or deception trade-secret information, see 18 U.S.C.
§ 1832(a), so that conduct must have taken place in the same loca-
tion as the trial. See Rodriguez-Moreno, 526 U.S. at 279; Cabrales,
524 U.S. at 6–7; Bowens, 224 F.3d at 311–12.
       Smith was prosecuted for theft of trade secrets in the North-
ern District of Florida, but the parties agree that Smith remained in
Mobile, which is in the Southern District of Alabama, during the
commission of the crime. The parties also agree that the data was
taken from servers located in the Middle District of Florida.
      Although we need not decide whether venue would be
proper in the Middle District of Florida, we can say that venue
would be proper in the Southern District of Alabama, where Smith
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 14 of 20




14                      Opinion of the Court                 20-12667

was located when he took the trade secrets. But venue was not
proper in the Northern District of Florida because Smith never
committed any essential conduct in that location. See Rodriguez-
Moreno, 526 U.S. at 279; Cabrales, 524 U.S. at 6–7.
       The government argues that the effects of a crime are a per-
missible basis for venue. It relies on two pre-Rodriguez-Moreno de-
cisions of this Court that considered the location of the effects of a
crime in a venue analysis, and it relies on Hobbs Act prosecutions
from other circuits, which likewise considered the location of the
effects of the crime.
       Our precedents are distinguishable. They involve a failure to
pay child support, United States v. Muench, 153 F.3d 1298, 1300
(11th Cir. 1998), and obstruction of justice, United States v. Bar-
ham, 666 F.2d 521, 523 (11th Cir. 1982). Both of those offenses con-
tained an essential element of the crime that we understood to be
defined in terms of the effects of the act. Barham, 666 F.2d at 524
(holding that the location of the effects of the crime is proper venue
because “[t]he very nature of the crime is affecting, or endeavoring
to affect, the due administration of justice; the activities prohibited
under the statute are those intended to influence the administra-
tion of justice where the affected judicial proceeding is being held
or has been held” (internal quotation marks omitted)); see also
Muench, 153 F.3d at 1304 (holding that venue was proper in a dis-
trict where the effects of a violation of the Child Support Recovery
Act were felt because the “offense . . . was completed when [the
USCA11 Case: 20-12667         Date Filed: 01/12/2022      Page: 15 of 20




20-12667                Opinion of the Court                          15

defendant’s] children in [that district] failed to receive their past due
support”).
        The Hobbs Act prosecutions are also distinguishable. As one
of our sister circuits explained, although the decisions in Rodri-
guez-Moreno and United States v. Cabrales “require us to deter-
mine venue solely by reference to the essential conduct elements
of the crime,” those decisions “have [not] altered the well-estab-
lished rule that Congress may, consistent with [the Constitution],
define the essential conduct elements of a criminal offense in terms
of their effects, thus providing venue where those effects are felt.”
Bowens, 224 F.3d at 311, 312. For the Hobbs Act, Congress defined
the essential conduct element in terms of its effects on commerce.
18 U.S.C. § 1951; Bowens, 224 F.3d at 313 (citing the Hobbs Act as
a statute that defines an essential conduct element in terms of its
effects); see also United States v. Auernheimer, 748 F.3d 525, 537
(3d Cir. 2014) (“[I]n a prosecution for Hobbs Act robbery, venue
may be proper in any district where commerce is affected because
the terms of the act themselves forbid affecting commerce.”); cf.
Barham, 666 F.2d at 524 (holding that venue was proper in an ob-
struction of justice prosecution where justice was obstructed be-
cause “the activities prohibited under the statute are those intended
to influence the administration of justice where the affected judicial
proceeding is being held or has been held” (internal quotation
marks omitted)).
       The theft-of-trade-secrets statute does not define any essen-
tial conduct element of the offense in terms of its effects on the
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 16 of 20




16                      Opinion of the Court                 20-12667

owner of the trade secret. As Smith correctly argues, “[a] plain read-
ing of the statute reveals that there is no requirement” that “the
owner of the trade secret realize[] a loss.” See 18 U.S.C.
§ 1832(a)(1). The government responds that inherent in a theft is
interference with the possessory interest of the owner, and so the
essential conduct element is defined in terms of its effects. But the
mere presence of an implied victim of a theft does not create an
inference that Congress “define[d] the essential conduct element[]
. . . in terms of [its] effects.” See Bowens, 224 F.3d at 311 n.4, 313.
       The government also argues that it is permitted to prosecute
an offense “involving . . . transportation in interstate or foreign
commerce . . . in any district from, through, or into which such
commerce . . . moves.” 18 U.S.C. § 3237(a). But the government
does not dispute that when Smith took the coordinates from the
servers in Orlando he received possession of them in Mobile. The
government points to no evidence that the trade secrets were taken
from or transported through the Northern District of Florida, and
the government offers no authority for the idea that the location
where the trade secrets were created is relevant to venue under
section 3237(a).
       Venue was improper in the Northern District of Florida.
The remedy for improper venue is vacatur of the conviction, not
acquittal or dismissal with prejudice. See, e.g., United States v. Da-
vis, 666 F.2d 195, 202 (5th Cir. Unit B 1982). The Double Jeopardy
clause is not implicated by a retrial in a proper venue after we va-
cate a conviction for improper venue. Haney v. Burgess, 799 F.2d
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 17 of 20




20-12667                Opinion of the Court                        17

661, 664 (11th Cir. 1986). Because we vacate Smith’s conviction on
count two for lack of venue, we express no opinion on whether
there was sufficient evidence to support the conviction. See Davis,
666 F.2d at 201.
        Smith argues that lack of proper venue on the theft-of-trade-
secrets count is a structural error that requires his extortion convic-
tion to be vacated, but we disagree. The only decision cited by
Smith that addresses the effect of finding improper venue for one
count on another count is United States v. Schlei, 122 F.3d 944 (11th
Cir. 1997). And that decision supports the opposite conclusion that
Smith urges us to reach. In Schlei, we vacated a conviction on one
count because the indictment on that count alleged two separate
criminal transactions, one of which was tried in an improper venue,
a fact undisputed by the parties. Id. at 977, 979–80. Despite vacating
a conviction due to lack of venue on one count, we said that the
district court could reenter a judgment of conviction on a separate
count that was vacated on other grounds. Id. at 997. Indeed, our
precedent allows vacatur of a conviction on one count due to im-
proper venue and affirmance of a conviction on another count. See
Davis, 666 F.2d at 202.
  B. The Evidence Is Sufficient to Support the Extortion Convic-
                               tion.
       Smith also challenges the sufficiency of the evidence to sus-
tain his conviction for extortion. A jury’s verdict cannot be over-
turned for insufficient evidence unless there is no reasonable
USCA11 Case: 20-12667        Date Filed: 01/12/2022     Page: 18 of 20




18                      Opinion of the Court                 20-12667

construction of the evidence that could support a guilty verdict.
Wilson, 788 F.3d at 1308. Smith cannot satisfy that burden.
       The jury had sufficient evidence to support the guilty verdict
based on the Facebook posts and the text messages that Smith ex-
changed with Griggs. In those text messages, Griggs told Smith that
his Facebook posts regarding the StrikeLines coordinates were
“creating a lot of trouble” and “causing actual harm to [his] reputa-
tion and . . . livelihood.” In response, Smith said that he would take
down the posts and then asked for deep grouper numbers. And
when he did not receive deep grouper numbers the next day, Smith
said the “[p]osts [were] going back up.” The jury was entitled to
construe this evidence as supporting a conviction because deep
grouper numbers are “thing[s] of value.” See 18 U.S.C. § 875(d).
Smith’s text that the “[p]osts,” which he knew “caus[ed] actual
harm to [Griggs’s] reputation and . . . livelihood,” were “going back
up” was “transmit[ted] in interstate . . . commerce” and can be con-
strued as a threat to “injure the . . . reputation” of Griggs “with in-
tent to extort” from Griggs the grouper numbers. See id.
C. The Sentencing Enhancements Related to Count Two Must Be
 Vacated, but the District Court Did Not Err in Applying the Ob-
 struction-of-Justice Enhancement or Denying the Reduction for
                        Acceptance of Guilt.
        Finally, Smith challenges all his sentencing enhancements
and the denial of a reduction for acceptance of guilt. Because the
district court based its calculation of loss enhancement on the loss
caused by the now-vacated conviction for theft of trade secrets, we
USCA11 Case: 20-12667       Date Filed: 01/12/2022     Page: 19 of 20




20-12667               Opinion of the Court                        19

vacate that enhancement. We likewise vacate the enhancements
imposed by the district court for use of sophisticated means and
special skill because both of those enhancements were based on
how Smith committed the now-vacated theft-of-trade-secrets of-
fense.
       Smith’s argument that he should not have received the en-
hancement for obstruction of justice fails. The district court found
that Smith gave false testimony. That finding was not clearly erro-
neous because it was supported by Smith’s testimony that his ex-
changes with Griggs were a “negotiation” and not extortion. See,
e.g., United States v. Singh, 291 F.3d 756, 763 (11th Cir. 2002) (ex-
plaining that the district court is “accord[ed] great deference” on
obstruction-of-justice enhancement determinations (internal quo-
tation marks omitted)). And “false testimony concerning a material
matter with the willful intent to provide false testimony” is suffi-
cient to support an obstruction-of-justice enhancement. United
States v. Duperval, 777 F.3d 1324, 1337 (11th Cir. 2015) (internal
quotation marks omitted).
       Smith’s argument that his sentence should have been re-
duced for acceptance of responsibility also fails. Smith does not
make any affirmative argument that he accepted responsibility for
his crime either before this Court or the district court. Denials of a
sentencing reduction for acceptance of responsibility are findings
reviewed for clear error and entitled to “great deference.” Knight,
562 F.3d at 1322 (internal quotation marks omitted). The finding
that Smith never accepted responsibility for the extortion count
USCA11 Case: 20-12667      Date Filed: 01/12/2022     Page: 20 of 20




20                     Opinion of the Court               20-12667

was not clearly erroneous. We affirm both the denial of an ac-
ceptance of responsibility reduction and the enhancement for ob-
struction of justice, and we remand to the district court for resen-
tencing only on count three.
                       IV. CONCLUSION
       We VACATE Smith’s conviction on count two and his sen-
tence enhancements for sophisticated means, special skills, and cal-
culated loss. We AFFIRM Smith’s conviction on count three, the
sentence enhancement for obstruction of justice, and the denial of
a sentence reduction for acceptance of responsibility. And we
REMAND for resentencing based only on count three.